                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ERIC ADAMS,                                           )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-03438-JRS-TAB
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Eric Adams for a writ of habeas corpus challenges a prison disciplinary

proceeding identified as IYC 19-03-0043. For the reasons explained in this Entry, Mr. Adams’

habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
          B.      The Disciplinary Proceeding

          On March 5, 2019, Investigator Prulhiere charged Mr. Adams with offense B-208, security

threat group/unauthorized organizational activity, in case IYC 19-03-0043. The report of conduct

states:

          On 3/5/19 at 4:45pm I, Officer A Prulhiere, was conducting a cell search of West
          Dorm cell M-21U during which I found tattoo stencils containing STG imagery in
          the property box of Offender Adams, Eric L DOC# 992106 M-21U. I identified the
          property box based on mail that was addressed to Offender Adams.

Dkt. 6-1.

          Attached to the report was the notice of confiscated property and photographs of the

evidence. Dkt. 6-1 at 2-4. The photograph of the tattoo designs showed some marijuana motifs, a

picture of characters apparently from the movie “Nightmare Before Christmas,” and a design of

Bart Simpson with tattoo designs which included five point stars. Dkt. 6-1 at 3.

          The Security Threat Group (STG) Coordinator reviewed the designs and stated, in relevant

part:

          After reviewing the evidence I, STG Coordinator L. Glenn, can confirm that some
          of the items did contain STG material that is consistent with the People Nation
          STG. This includes several five point stars and the word “Almighty” with a five
          point star over the “I”.

 Dkt. 6-1 at 5.

          On March 6, 2019, the screening officer notified Mr. Adams of the charge and provided

him with copies of the report of conduct and the notice of disciplinary hearing (screening report).

Dkt. 6-2. Mr. Adams pleaded not guilty, requested that Offender Matthew Hensley, DOC #

201258, be called as a witness and requested that he be asked, “Was the ‘Almighty’ drawing

yours?” Id. Mr. Adams did not request any physical evidence. Id.




                                                 2
       On March 6, 2019, offender Hensley provided a witness statement, which stated:

       Yes the almighty drawing was mine that I drew for someone else. It was in a
       envelope on my box (the light grey box). It was with a bunch of other drawings. A
       coy fish, a hear no see no speak no evil, a wing with calander years, a bullet for my
       valentine magazine clipping. Everything in the envelope was mine.

  Dkt. 6-3 at 2.

       On March 8, 2019, the disciplinary hearing officer held a hearing in case IYC 19-03-0043.

Mr. Adams pleaded not guilty and provided the following comment at the hearing: “Offender states

that the STG material was not found in his box. He also stated that the STG material belonged to

another offender, and the report has the other offender bed location on it, and the offender states

that the other offender (Hensley) claimed that it was his.” Dkt. 6-3 at 1.

       After considering the conduct report, the witness statement, and photo, the hearing officer

found Mr. Adams guilty of offense 208B, security threat group/unauthorized organizational

activity. Id. The hearing officer’s reason for the guilty decision was as follows: “Based on staff

report, witness statement, and photo, DHB finds offender Adams #992106 guilty of 208B.” Id.

The hearing officer imposed the following sanctions: a 30-day loss of earned credit time; 20 hours

of extra work duty; and a 30-day loss of commissary and phone privileges. Id.

       On March 8, 2019, Mr. Adams appealed to the facility head, who denied his appeal on

March 29, 2019. Dkt. 6-4. The facility head stated that, “[w]hile the bed location listed on the

conduct report was not yours, it was the same cell as the items were located. The box where the

drawings were found was identified as yours based on the other property that was located in the

box when it was searched. While another offender may have claimed that the drawings were his,

they were found in a box that was identified as yours indicating that you were in possession of the

items.” Id. Mr. Adams’ subsequent appeal to the final reviewing authority for the Indiana

Department of Correction was denied on May 6, 2019. Dkt. 6-5. This habeas action followed.

                                                 3
       C.      Analysis

       Mr. Adams alleges that his due process rights were violated in the disciplinary proceeding.

His claims are summarized as the following: 1) his cell-mate claimed that the drawing was his; 2)

he was denied an impartial decisionmaker; and 3) the conduct report shows that he did not live

where the drawing was found. Dkt. 1 at 2-3.

       The first and third claims challenge the sufficiency of the evidence. Those claims will be

discussed later in this Entry. For his second claim, Mr. Adams argues that he was denied an

impartial decisionmaker. Inmates are entitled to an impartial decision-maker. A prison official who

is “directly or substantially involved in the factual events underlying the disciplinary charges, or

in the investigation thereof,” may not adjudicate those charges. Piggie v. Cotton, 342 F.3d 660,

667 (7th Cir. 2003). Mr. Adams, however, has alleged no facts that would render the hearing

officer partial or biased. “Adjudicators are entitled to a presumption of honesty and integrity.” Id.

at 666. “[T]he constitutional standard for impermissible bias is high.” Id.

       Indeed, Mr. Adams contends that the hearing officer was not impartial because he did not

dismiss the disciplinary charge. Mr. Adams reports that when offender Hensley was written up for

possession of the same drawings, Mr. Adams admitted that he was guilty of a Code 202 possession.

Dkt. 1 at 2. The charge against Mr. Hensley was then dismissed. Id. Mr. Adams argues that because

offender Hensley admitted to possessing the materials in this case, Mr. Adams should have

likewise been cleared of wrongful conduct. These circumstances do not demonstrate partiality.

Rather, this claim is meritless for obvious reasons. To the extent that the two offenders had a plan

to each admit to possession in the other offender’s disciplinary proceeding, that plan worked for

just one of them, Mr. Hensley. By admitting to possession in another proceeding and




                                                 4
acknowledging that in this action, Mr. Adams has weakened not only his partiality claim, but he

has defeated any plausible claim of insufficient evidence.

       “Under Hill, ‘the relevant question is whether there is any evidence in the record that could

support the conclusion reached by the disciplinary board.’” Donelson v. Pfister, 811 F.3d 911, 916

(7th Cir. 2016)) (quoting Hill, 472 U.S. at 455-56)); see also Eichwedel v. Chandler, 696 F.3d 660,

675 (7th Cir. 2012) (same). The “some evidence” standard is much more lenient than the “beyond

a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). The conduct

report “alone” can “provide[] ‘some evidence’ for the . . . decision.” McPherson v. McBride, 188

F.3d 784, 786 (7th Cir. 1999). Here, the conduct report and the statement by the STG Coordinator

constitute sufficient evidence to support the charge of possessing STG material. The Court cannot

reweigh the evidence as requested by Mr. Adams. Hill, 472 U.S. at 455. Mr. Adams’ challenges

to the sufficiency of the evidence fail.

       Mr. Adams was given proper notice and had an opportunity to defend the charge. The

hearing officer provided a written statement of the reasons for the finding of guilt and described

the evidence that was considered. There was sufficient evidence in the record to support the finding

of guilt. Under these circumstances, there were no violations of Mr. Adams’ due process rights.

         D.    Conclusion

       For the above reasons, Mr. Adams is not entitled to the relief he seeks. His petition for a

writ of habeas corpus must be denied and the action dismissed. Judgment consistent with this

Entry shall now issue.

       IT IS SO ORDERED.




                                                 5
Date: 3/19/2020




Distribution:

ERIC ADAMS
992106
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168

Katherine A. Cornelius
INDIANA ATTORNEY GENERAL
katherine.cornelius@atg.in.gov




                                   6
